Citation Nr: 0120878	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-29 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.

2.  Entitlement to service connection for impotence secondary 
to epididymitis.

3.  Entitlement to benefits pursuant to 38 U.S.C. § 1151 for 
thrombophlebitis.

4.  Whether there was clear and unmistakable error in a 
rating decision dated May 18, 1993, which denied service 
connection for thrombophlebitis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active duty from December 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

In July 2000 the Board rendered a decision on the veteran's 
claims.  In March 2001 the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated the Board's decision and remanded the case.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In a letter dated May 2001 the veteran's attorney requested 
that VA assist the veteran in the development of his claims.  
Review of the claims file reveals that VA examinations are 
needed.  For instance, there is a claim involving hepatitis.  
However, there is no competent medical evidence of record 
which identifies which form of hepatitis the veteran now has, 
or had during service; this can be accomplished with 
serologic tests.  Also, a nexus opinion needs to be obtained 
with respect to the veteran's thrombophlebitis claims.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

According to a rating decision dated December 1988, the RO 
originally denied the veteran's claim for service connection 
for hepatitis in a rating decision dated December 13, 1974.  
Review of the claims file reveals that this rating decision 
is not present.  The RO needs to attempt to retrieve a copy 
of this rating action if possible.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
notify him that he needs to submit medical 
evidence which shows that his claimed 
impotence is caused by his service-
connected epididymitis.  

3.  The RO should, if possible, retrieve a 
copy of the December 13, 1974 rating 
decision which originally denied service 
connection for hepatitis.  If the decision 
is unavailable, the RO should ensure that 
documentation to this effect is in the 
claims file.  

4.  The veteran should be accorded the 
appropriate VA examination to ascertain 
the residuals of hepatitis.  Possibly, 
examination by a hepatologist is 
warranted, but the Board will leave it to 
the expertise of the RO and VA medical 
center to ensure that the proper 
examination is conducted.  The report of 
examination should include a detailed 
account of all manifestations of the 
residuals of hepatitis found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

Because of the nature of the medical 
questions involved, the following 
serologic tests are required to 
determine the status of remote 
(healed) or current (acute or chronic  
active) viral  hepatitis:  

anti-HAV(IgG) for type-A  viral  
hepatitis

HBsAg, HBsAB, HBcAB(IgM), and 
HBcAB(IgG) for type-B viral hepatitis

anti-HCV for type-C viral hepatitis

The examining physician is requested to 
review the veteran's service medical 
records and answer the following 
questions, if possible:

Do the test results indicate that the 
veteran currently has active 
hepatitis, or had remote healed 
hepatitis, and if so what type(s)?

What is the method of transmission 
for each type of hepatitis (A, B, and 
C)?

If the test results reveal that the 
veteran had remote hepatitis A or B, 
was this more likely than not caused 
by his abuse of IV drugs during 
service, or could he have gotten it 
from other contamination such as 
contaminated water or eating 
utensils?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate VA vascular examination to 
evaluate thrombophlebitis.  The report of 
examination should include a detailed 
account of all manifestations of the 
thrombophlebitis found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is specifically 
requested to indicate if the veteran has a 
current thrombophlebitis disability.  The 
examining physician is also requested to 
review the veteran's VA medical records 
related to his multiple hospitalizations 
in 1988 and indicate if the veteran's 
thrombophlebitis was caused by any of the 
treatment indicated therein.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


